Citation Nr: 1816237	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-25 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  Unfortunately, he died in May 2016.  The appellant is his surviving spouse. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This rating decision increased the Veteran's evaluation for PTSD from 30 percent to 50 percent, effective February 26, 2010, the date that the Veteran's claim for entitlement to an increased rating was received. 

In February 2015, the Board denied the Veteran's increased rating claim for PTSD, and remanded the TDIU claim for referral for extraschedular consideration.  

The Veteran appealed the February 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court/CAVC) and a subsequent March 2016 Court Order granted a Joint Motion for Remand (JMR) that vacated the Board's February 2015 decision that denied entitlement to increased rating in excess of 50 percent for service-connected PTSD.  The JMR additionally agreed that in light of the evidence, the Board prematurely remanded the Veteran's TDIU claim for extraschedular consideration. 

In April 2016, the Director of Compensation and Pension denied extraschedular consideration for TDIU, and the RO issued a statement in support of claim in May 2016. 

Thereafter, due to the Veteran's death, the Board in June 2016, dismissed the case without prejudice.  

The appellant then filed a motion to substitute in June 2016, and in July 2016, she was properly substituted as the Veteran's surviving spouse. 

In the interim, the appellant requested a hearing before the Board; however, in January 2018, prior to being scheduled for a hearing, the appellant through her representative withdrew her hearing request. 

Here, the appellant as the proper substitute stepped into the shoes of the deceased Veteran and therefore the issues of increased rating for PTSD and entitlement to TDIU have returned to the Board for further appellate review.  See 38 C.F.R. § 3.1010(a).

FINDINGS OF FACT

1.  Resolving any reasonable doubt in the Veteran's favor, since the beginning of the claim, his PTSD symptoms have more nearly approximated occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood. 

2.  Resolving all doubt in the Veteran's favor, the Veteran was precluded, by reason of his service-connected PTSD, from obtaining and maintaining any form of gainful employment from February 26, 2010.


CONCLUSIONS OF LAW

1.  The criteria for disability rating of 70 percent, but not higher, for PTSD are approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  Throughout the pendency of this appeal from February 26, 2010, to May 1, 2016 (the date of the Veteran's death), the criteria to establish entitlement to a TDIU are approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

Increased Rating Claim - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 .  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran was in receipt of an initial 50 percent disability rating for PTSD under Diagnostic Code 9411.  

Under such code, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so)).

In determining the level of impairment under 38 C.F.R. § 4.130, a  rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board after August 4, 2014, the DSM-5 is applicable to this case.  

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

PTSD - Factual Background

In April 2009, the Veteran was referred for a geropsychiatry consultation with his spouse in attendance, where he complained of paranoia, depression, violent dreams, decreased sleep, tiredness, sadness, and lack of motivation.  The Veteran also reported that he had experienced thoughts of killing his wife with a knife, but would not act on these impulses.  The psychiatrist noted that the Veteran was experiencing paranoid delusions, insofar as he believed that people were watching and talking about him.  The Veteran noted that these symptoms had worsened recently, but that he had believed people were watching and talking about him for all of his life.  Insight, judgment, concentration, and memory were normal, and the Veteran denied suicidal ideation.  The psychiatrist rendered a diagnosis of major depression with psychotic features and paranoid personality traits.  The Veteran was assigned a GAF of 45.

In his February 2010 claim for an increased rating, the Veteran stated that his symptoms had driven him to change jobs repeatedly, and to move over 43 times between 1975 and 2007.  He further noted that his PTSD symptoms had been described as "moderate to severe" in VA treatment records.
In February 2010, the Veteran's spouse submitted a lengthy statement indicating that the Veteran's PTSD had rendered him unemployable.  In her opinion as a psychiatric nurse, the Veteran had severe PTSD.  The Veteran's spouse stated that the Veteran is extremely indecisive, has quit or been fired from 36 jobs, is afraid to leave his home for fear of enemies plotting against him, and is forgetful.  She further asserted that the Veteran was unable to usefully assist in the operation of the Bed and Breakfast they jointly owned, and would experience panic attacks when attempting tasks, or would fail to complete them.

In a February 2010 statement, the Veteran's stepdaughter indicated that the Veteran experiences memory problems, and frequently forgets tasks while he is working, or misplaces tools.  The Veteran's stepdaughter also reported that he could not watch television, news, or movies with violence.

In a March 2010 statement, the Veteran's sister indicated that following his return from the Vietnam War, the Veteran grew estranged from his family.
In March 2010, the Veteran underwent a VA PTSD examination, where he reported memory loss, difficulty making decisions, difficulty remembering plans with his wife and daughter.  He further noted that he and others "have difficulty seeing things the same way."  He stated that he still has problems with sleep, and indicated that he wakes up nervous feeling that he is about to get apprehended, caught, or confronted.  In his dreams, he reported that people were always against him, even his family members, and when he wakes up he sometimes has difficulty to distinguish the events of the dreams from those in real life.  With regard to his daily and routine activities, the Veteran indicated that he would try to do projects around the house, but would frequently get off track, help with chores, yard work, shopping, and meal preparation.  It was noted that the Veteran and his spouse went camping several times a year, and the Veteran indicated that he planned to obtain hunting and fishing licenses.  He also noted that he and his wife periodically invited friends to their home for Bible study.  

The examiner noted that the Veteran was casually dressed, neatly trimmed, and at times appeared apprehensive and restless.  He had no difficulty with immediate recall, but had some difficulty with delayed recall.  There were no abnormal mental trends involving delusions or hallucinations, and the Veteran did not have homicidal or suicidal ideation.  The examiner rendered diagnoses of PTSD and depressive disorder, not otherwise specified, and assigned a GAF score of 55.  The examiner further stated that the Veteran discontinued psychiatric care, because he did not like the side effects of his medications.   

In June 2010, during a physical examination, the Veteran denied suicidal or homicidal ideation.

In August 2010, the Veteran underwent a mental health evaluation by a VA mental health professional, where he reported that he wished to rejoin a PTSD therapy group for Vietnam veterans, had major problems with inability to stick to a plan, concentration issues, and irritability, memory problems, and intrusive recollections of his time in Vietnam.  On examination, the mental health professional noted that the Veteran was fully oriented, appearance was neat and clean, and the Veteran denied suicidal or violent ideation.  Delusions and obsessions, and paranoia were denied.  However, the mental health professional noted that the Veteran had referred to moving his home "just to get out of there," and the Veteran had made multiple statements to a previous provider indicating some level of paranoia.  The Veteran indicated that he and his wife had operated a bed and breakfast in their home for fifteen years, but had quit this in January 2010.  The mental health professional diagnosed PTSD, major depressive disorder, and assigned a GAF score of 51.  The Veteran was referred to a VA psychologist for placement in a group therapy program.

In a September 2010 evaluation for therapy placement, the psychologist noted symptoms of mild depression, and concluded that placement in a PTSD support group would be inappropriate.  Instead, the Veteran was referred to a Recovery Group.  The psychologist emphasized that, while the Veteran reported that he had found PTSD groups helpful, he did not identify specific symptoms of PTSD, and was unable to identify a specific trauma.  The Veteran reported that he has nightmares, and is "unpredictable and explosive," but was unable to give an example of explosive behavior.  He further denied a history of violent behavior.  

In June 2011, the Veteran noted that his VA treatment records incorrectly state that he had reported lifelong paranoid or suspicious feelings.  Per the Veteran, he reported only that he had been self-conscious about his red hair as a child, and this did not reflect lifelong paranoia.  He also indicated that his reference to "explosive" behavior referred merely to nonviolent expressions of anger, such as ranting or waving his fists.  Overall, the Veteran asserted that the September 2010 evaluating psychologist did not conduct a thorough or accurate evaluation of his symptoms.

In April 2011, the Veteran's social worker indicated that his overall assessment score reflected "severe" depression, with severe symptoms consisting of loss of pleasure, agitation, loss of interest, and indecisiveness.  A contemporaneous mental health team conference note assigned the Veteran's GAF score of 54.  
In July 2011, the Veteran's private chiropractor, Dr. B., submitted a letter indicating through treatment, the chiropractor became familiar with the Veteran's personal life, and stated that the Veteran's PTSD symptoms included loss of sleep, bad dreams, lack of concentration, flashbacks, depression, lack of interest and hope for the future, panic attacks, avoidance of reminders of military experience (such as movies, news or discussions), a sense of always being "on guard," being easily startled, isolation, and inability to make decisions.  Dr. B. indicated that the Veteran had not held regular employment while being treated since 2002, was unable to do home maintenance due to lack of concentration, and experienced panic attacks.

In a July 2011 correspondence in conjunction with his notice of disagreement, in which he noted that since returning from Vietnam, he was not employed consistently.  The Veteran stated that he had first experienced a panic attack in 1989, had another in 2000, and a third the previous fall.  The Veteran indicated he had gone to the emergency room for his panic attack in the fall of 2010, but had not gone to the emergency room for two subsequent panic attacks.  The Bed and Breakfast the Veteran operated with his wife was closed, in part, at his urging, because his PTSD symptoms made it difficult for him to handle his responsibilities with the business.  These symptoms included indecisiveness, avoidance, hopelessness, memory issues, inability to concentrate, impaired sleep, a sense of being constantly on guard, hyper-arousal, and problems with trust.  The Veteran further indicated that his PTSD symptoms resulted in him checking his parameters, every morning, evening, and in between, and he sat facing the door, not the wall, everywhere he went.  The Veteran's spouse submitted a statement endorsing the same symptoms.  

Individual VA therapy sessions from May to August 2011 note that the Veteran reported that he was working most days until 9:00 PM.  A depression assessment noted overall moderate depression symptoms, with crying as the sole "severe" symptom.  

At the end of August 2011, the Veteran began treatment with a different VA social worker, who diagnosed the Veteran with major depressive disorder and PTSD.  The Veteran reported that he tended to avoid social situations due to fear of confrontation, and that he experienced "conflictual feelings" regarding the fact that he had been required to duck and hide under fire in Vietnam.  The treating social worker recommended enrollment in a PTSD therapy group.  

The Veteran resumed group therapy sessions for PTSD in September 2011, and also continued individual counseling, at which time he was assigned a GAF score of 60.  In group and individual sessions through August 2012, the Veteran was noted to be attentive, motivated, and have a good mood.  In group sessions, the Veteran engaged with other veterans.  Minimal to low-moderate or moderate progress was reported in treatment sessions.  

In July 2012, the Veteran underwent an additional VA examination, where he reported that he and his wife lived in an RV, and had recently returned from a trip to visit their daughter in Texas.  The Veteran stated that he prepares breakfast in the morning, reads the Bible, and then works on his truck or RV, including housekeeping duties.  He further noted that his stepdaughter currently owned the Bed and Breakfast that he had owned with his wife, and that he sometimes helped his stepdaughter with work there.  He further indicated that he and his wife were friends with another couple, whom they met every other weekend for a Bible study.  The Veteran did his own shopping and meal preparation, tried to exercise 45 minutes to an hour every day, and did "brain exercises" on his computer.  The examiner continued to render diagnoses of PTSD and major depressive disorder.  PTSD symptoms included depression, anxiety, chronic sleep impairment, disturbance of motivation and mood, difficulty concentrating, hypervigilance, and exaggerated startled response.  The examiner noted that the Veteran was clean and neatly groomed, and had no homicidal or suicidal ideation.  The examiner concluded that the Veteran's symptoms caused occasional decreases in work efficiency, with intermittent periods of inability to perform occupational tasks, but generally satisfactory functioning, and assigned a GAF score of 60.  

Since the claims file was unavailable for review at the time of the July 2012 examination, the RO obtained an addendum opinion later that month, in which the examiner indicated that upon review of the claims file, there was no change to the assigned GAF score. 

VA mental health team treatment note dated in August 2012 indicated that the Veteran had made minimal progress in therapy to date, and assigned a GAF score of 58.  

In November 2012, a Disability Benefits Questionnaire (DBQ) was completed by the Veteran's private psychiatrist, who stated that the Veteran moved over 40 times, married two times, and had poor job history.  The psychiatrist assigned a GAF score of 25.  The psychiatrist rendered diagnoses of PTSD and attention deficit disorder, and indicated that symptoms can be differentiated.  PTSD symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, impairment of short and long term memory, memory loss of names of closed relatives, flattened affect, circumstantial speech, difficulty understanding complex commands, impaired judgment, impaired abstract thinking, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, persistent delusions or hallucinations (noted as related to flashbacks), and intermittent inability to perform activities of daily living.  The psychiatrist concluded that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  

In his February 2016 application for increased rating based on unemployability, the Veteran noted that he had not worked full time since 1998, when he worked at the Bed and Breakfast his family owned.  He further noted that he had training as emergency medical technician (EMT) after completing a 4 months course in 1996.  Lastly, he stated that he applied for vocational rehabilitation, but was denied.  Additional correspondence lists all of the Veteran's jobs over the years, with a notation social security administration (SSA) records show that his highest annual salary was $27,772 in 1995.  

In a statement dated in February 2016, the Veteran's spouse indicated that the Veteran has difficulties using a cell phone, computer, and GPS.  She further noted that he has trouble sleeping due to war related dreams, and difficulty concentrating.  Lastly, she stated that she has to remind him to take his keys and wallet, and in many occasions he left the house without ID or money.  

A report of general information dated in March 2016 indicates that the Veteran confirmed that his work at the Bed and Breakfast was very sporadic, and he usually worked fewer hours than listed. 

As aforementioned, the Board's February 2015 decision was vacated by the Court.  Notably, the JMR found that the Board erred when it provided in adequate statement of reasons or bases as to whether an increased rating in excess of 50 percent was warranted.  Specifically, the JMR indicated that the Board failed to adequately and accurately address the Veteran's symptoms.  Furthermore, it stated that the Board's findings in respect to the Veteran's level of occupational impairment due to PTSD were contradictory, since in its remand for extraschedular consideration for PTSD, the Board concluded that evidence suggests that "service-connected PTSD has rendered him unemployable."  Nevertheless, the Board found that his PTSD symptoms only resulted in occupational and social impairment with reduced reliability and productivity.  

An April 2016 administrative decision by the Director of Compensation and Pension indicated that the totality of the evidence does not support the notion that the Veteran was unemployable under any circumstances, nor is there any unusual evidence to suggest that the rating schedule was impractical.  It concluded that the medical evidence shows PTSD has significant impact on the Veteran's life, but does not prevent him from physical or sedentary occupational activity. 

In May 2017, the appellant's representative submitted an independent psychological assessment by a private psychologist who opined that limitations and occupational functioning imposed by the Veteran's service-connected PTSD were so severe that they caused occupational and social impairment in most areas, including work, family relations, judgment, thinking and mood, and that it was at least as likely as not that he was unable to secure and follow substantially gainful employment from 2010 to May 2016, when he died. 

In providing the opinion, the psychologist interview the Veteran's surviving spouse after a careful review of the record, specifically all of the relevant evidence to the Veteran's increased rating PTSD claim from February 2010 to May 2016.  The psychologist made extensive references to specific evidence of record to support the conclusion that the Veteran's PTSD symptoms more nearly approximated the 70 percent rating criteria.  Significantly, the Veteran's spouse indicated during the interview, that "if he had not been my husband, I'd have fired him," indicating that because of his suspiciousness and inability to be around people, he did not support any marketing ideas they had for the Bed and Breakfast, and preferred that they do not get many people to come in.  




PTSD - Analysis

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to the severity of the Veteran's PTSD approximating the criteria for a 70 percent rating.  Initially, the Board finds statement made by the Veteran, his spouse, and step-daughter to be both competent and credible.  Based on the medical and lay evidence, it is indisputable that the Veteran's PTSD symptoms included difficulty adapting to stressful circumstances and inability to establish and maintain effective relationships.  The Veteran's representative further stated that some of his habits such as always sitting facing the door, checking all windows, and generally living in fear, equals to obsessional rituals, which interfered with his routine activities.  This is supported by credible and competent lay statements made by the Veteran, his spouse, and step-daughter, which indicated that even when he was working with them at the Bed and Breakfast, he would always get side-tracked and never be able to complete any tasks.  

Accordingly, resolving all doubt in the Veteran's favor, the Board finds that his service-connected PTSD more nearly approximates the 70 percent rating criteria for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Indeed, the Board further notes, that the Veteran's representative specifically requested that the Veteran's PTSD be rated as 70 percent disabling based on the private psychologists opinion and other evidence on record.  

In any event, the Board finds that a 100 percent disability rating is not warranted, since the Veteran's PTSD did not result in total occupational and social impairment.  His disability was not manifested by symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, or for the veteran's own occupation or name.  While the private November 2012 DBQ checked many of these symptoms, the actual discussion in the examination report did not support the assertion that the Veteran's PTSD did in fact lead to total occupational and social impairment. 

TDIU - Analysis

The appellant's representative noted that the Veteran sought entitlement to a TDIU from February 2010 to May 2016.  

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a). 

In accordance with the Board's decision herein, the Veteran is service connected for PTSD rated as 70 percent disabling, tinnitus rated as 10 percent disabling, and bilateral hearing loss rated as non-compensable.  Thus, he met the percentage rating standards for a schedular TDIU from February 26, 2010.  See 38 C.F.R. § 4.16(a). 

The dispositive issue then becomes whether his service-connected disabilities precluded him from working.  As noted above, the JMR specifically indicated that by its own statement, the Board indicated that the Veteran's PTSD impacted his ability to work.  Furthermore, this conclusion is supported by the Veteran's lay assertions throughout the years, indicating that he has difficulty working.  Notably, he held over 30 jobs post-service, and the only job he kept was at his family-owned Bed and Breakfast, for which his spouse specifically admitted that she would have fired him if he was not her husband. 

With respect to TDIU, the question is whether, despite his less-than-total schedular disability evaluation, the Veteran's unique circumstances render him unable to secure and maintain substantially gainful employment.  See 38 C.F.R. § 4.16.  A critical component of the unique circumstances inherent in a TDIU analysis is the limitation imposed by the Veteran's educational and occupational history.

After a careful review of the record, specifically the Veteran's educational and occupational history, the Board finds that entitlement to TDIU is warranted, effective February 26, 2010. The record indicates that the Veteran received an undergraduate degree in Individual Studies, which the spouse explained was a degree based on the number of hours, not on course of study, because the Veteran did not stay on target with any one major.  He also had EMT license, but after a few ambulance runs he was unable to hold this job, HVAC license that he never used, insurance license that he never used, and nursing home administrator license, but he had to go to the ER the night before his final test due to a panic attack, and he never worked in that field either.  As noted above, the appellant listed approximately twenty-three jobs the Veteran was fired from since his discharge from service.  Significantly, as indicated above, his highest annual salary was $27,772 in 1995, where he worked at his family's Bed and Breakfast.  Additionally, the Veteran's spouse noted that he was unsuccessful in trying to start his own businesses, to include grocery stores, Shackley, and more, before establishing the Bed and Breakfast. 

In this regard, the Board finds that the evidence of record does not show a stable work history in any type of substantially gainful position.  "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides".  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  In Moore, the Court noted that it is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  

The Board resultantly need only determine whether his service-connected disabilities, in and of themselves, render him unemployable -- again, meaning unable to obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison.  Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  

Here, the Board notes that his work at his family's Bed and Breakfast was at most marginal.  Notably, the Veteran stated that his listed hours did not reflect the actual amount of hours he worked, but rather noted that his work was "very sporadic."  This is also reflected in statements made by his spouse and step-daughter. 

Based on the foregoing, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran was unable to obtain or maintain substantially gainful employment from the beginning of the claim period.  Therefore, for the reasons and bases discussed, and giving the benefit-of-the-doubt to the Veteran, this claim must be granted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

For the entire period on appeal, a 70 percent rating, but no higher, is granted for PTSD, subject to regulations governing the payment of monetary benefits.

From February 26, 2010 to May 1, 2016, entitlement to a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


